TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2022



                                      NO. 03-22-00033-CR


                                   Ex parte Todd T. Bornhop




        APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas corpus relief. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.